Citation Nr: 1714687	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Board hearing before the undersigned in Washington, DC.
The Board has taken note of the Veteran's testimony, in which he expressed his intentions concerning the possibility for a renewed claim for total disability based on individual unemployability.  The Veteran and his representative are reminded that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2015).  

The appeal for service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that, as result of his service as a generator mechanic and lineman in the United States Army, he was exposed to extremely loud noise from generators and heavy duty trucks.  He adds that the Army did not provide or issue hearing protection, which led to his hearing loss. 

A January 2011 Rating Decision denied the Veteran's claim for service connection for bilateral hearing loss, because his examinations to that date did not show hearing loss disability for VA purposes, the record did not indicate hearing loss while in service, there was no diagnosis within one year of separation from service.  However, the decision conceded noise exposure during military service.   

The above decision was in part based on an October 2010 VA examination (QTC), in which the examiner conducted audiometric testing of the Veteran, producing results based on puretone threshold values using both a bone conduction study and an air conduction study.  The findings made in the air conduction study suggest that the Veteran has right ear hearing loss sufficient to establish a disability within the meaning of 38 C.F.R. § 3.385 (2016).   

Although the examiner noted that "today's audiological studies revealed a mild conductive hearing loss at the right ear," in her opinion she stated that "it is less likely than not that claimant's right conductive hearing loss was related to or cause[d] by claimant's military noise exposure."  In providing an explanation for the opinion, the examiner noted that the Veteran's examination for retirement from service indicated that he had "excellent hearing sensitivity bilaterally and no evidence of hearing loss."  She added that the Veteran reports that his hearing loss did not begin until sometime in 2005.  The examiner further noted that the Veteran had undergone treatment for draining fluid from the right ear and perforation of the left eardrum only in the last three years.  

Review of the service treatment records, including induction, a quadrennial exam, and the separation exam, reveal some changes in the recorded audiometric findings.  These changes have not been fully explained by the evidence on file, and it is not clear if the findings are significant or may reflect some change in hearing related to service.  Further examination and opinion is needed on this point.

Additionally, the Board notes that the Veteran underwent this examination approximately six and a half years ago.  As noted a conductive hearing loss was noted.  A subsequent VA examination, which produced no opinion, took place in March 2011.  A high frequency sensorineural hearing loss was noted at that time, with a speech discrimination reading in the right ear that suggests hearing loss disability for VA purposes.  These matters should be clarified, and current findings to ascertain whether there is hearing loss disability for VA purposes, should be undertaken.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA facilities and private treatment facilities at which he is being treated for hearing loss since the latest submission of medical records into the claims file.

Make appropriate efforts to obtain any outstanding records from any facility identified by the Veteran.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile. 

2.  Schedule the Veteran for an examination to determine the current nature, severity and origin of the Veteran's claimed bilateral hearing loss condition.  
All indicated tests should be accomplished and all findings reported in detail.  The electronic claims folders should be available to the examiner prior to the examination.

The examiner must provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has hearing loss of either ear that is etiologically related to his active duty military service, to include conceded exposure to noise from diesel generators, as a generator mechanic and lineman.  The changes in the service treatment records should be addressed as to whether they are significant and suggest a change in hearing due to service that may have progressed after service.

Specifically, the opinion must indicate whether the type of hearing loss found is due to acoustic trauma in service, as opposed to post-service noise exposure, infection, disease, the natural process of aging, or other cause.

The opinion, in explaining the nature of any hearing loss, must comment on the findings of other examiners.  Additionally, the examiner will consider and discuss all lay statements in the record in rendering an opinion.   

The examiner is requested to provide a rationale for all opinions expressed, which gives sufficient detail to explain and support his or her conclusions in the opinion.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners have documented their consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After conducting any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ will provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.
.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




